Abatement Order filed January 5, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00848-CR
                                 ____________

                      JONATHAN TREVINO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1470435


                            ABATEMENT ORDER
      The record does not contain written findings of fact and conclusions of law
on the voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas
Code of Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily, even
if appellant did not request them or object to their absence. Tex. Code Crim. Proc.
art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004). The
statute is mandatory and the proper procedure to correct the error is to abate the
appeal and direct the trial court to make the required findings and conclusions. See
Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before February 6, 2017. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before February 6, 2017.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM




                                           2